EXHIBIT 99.1 www.interclick.com NASDAQ: ICLK New York 11 West 19 th Street 10th floor New York, NY 10011 Chicago inzie Street Suite 275 Chicago, IL 60654 San Franciso 111 Pine Street Suite 1620 San Francisco, CA 94111 Los Angles 3000 Ocean Park Blvd Suite 1010 Santa Monica , CA 90405 Miami 4800 T-Rex Avenue Suite 120 Boca Raton, FL 33431 interclick Announces Q2 Results Revenue Increases 34% Year-Over-Year EBITDA and EPS Expand on Higher Gross Profit Full Year Business Outlook Raised NEW YORK – August 10, 2011 – interclick, inc. (NASDAQ: ICLK) announced today its financial results for the second quarter ended June 30, 2011. Summary Results $ in millions (except per share amounts); Unaudited Q2 2011 Q2 2010 Growth Revenue $ $ 34 % Gross profit $ $ 24 % EBITDA $ $ 7 % Operating expenses $ $ 29 % Operating income $ $ -8
